DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-13, 22-24 and 27-31 are pending, claims 14-21, 25 and 26 having been cancelled and claims 30 and 31 having been newly added.  Applicant's response filed December 20, 2021 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a first outflow conduit configured to expel effluent associated with a first section of the brush during a conditioning process,” “a second outflow conduit configured to expel effluent associated with a second section of the brush during a conditioning process,” “a plurality of sensors, wherein the first sensor is configured to generate feedback data reflecting a characteristic of effluent in the chemical from each of the first outflow conduit and the second outflow conduit,” “a second sensor is configured to monitor a torque output of a motor during the conditioning process,” “a first brush holding device configured to hold a first brush in contact with a first conditioning surface,” “a second brush holding device configured to hold a second brush in contact with a second conditioning surface, wherein the first brush is isolated from the second brush to mitigate cross-contamination during a conditioning process” and “a conduit configured to receive a chemical from a source for delivery of the chemical to a manifold, wherein the manifold is configured to deliver, during the conditioning process, the chemical to (1) the first brush or the first conditioning surface and 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Regarding Applicant’s arguments, the Objection to the drawings is not a 112 rejection and the objection is not based on the specification not having proper support.  As discussed in the objection both above and in the previous Office Action, under 37 CFR 1.83(a), the drawings must show every feature of the invention specified in the claims and the recitations highlighted above are not shown in the drawings.  Therefore, the objection to the drawings are maintained unless Applicant can indicate with particularity where in the drawings each of said features can be found or corrected drawing sheets are provided as discussed above.

Claim Objections
The objection to claim 28 is withdrawn based on Applicant’s amendments to the claim.

Claim Rejections - 35 USC § 112
The rejection of claims 21-23 and 27-29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn based on Applicant’s amendments to the claims.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13, 22-24 and 27-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 28 have been amended to recite that “the controller is configured to determine when the conditioning process is finished using the feedback data and the torque output” in claim 1 and “the controller is configured to determine when the conditioning process is finished for each of the first brush and the second brush using the feedback data and the torque output” in claim 28.  Support could not be located for having the controller determine when the conditioning process is fished using the 
Claims 2-13, 22-24 and 29-31 are rejected for depending on rejected claims 1 or 28.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 22-24, 27, 30 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a plurality of sensors” in line 11 and later recites “the one or more sensors” in line 15.  It is unclear whether “the one or more sensors” in line 15 is referring to “a plurality of sensors” in line 11, or if “the one or more sensors” is referring to a specific sensor.  Appropriate correction is required.
Claims 2-13, 22-24, 27 and 30 are rejected for depending on rejected claim 1.
Claim 31 recites the limitation "the brush" in line 2; however, the claim recites two brushes – a first brush and a second brush.  It is not clear which brush the claim recitation is referring to.  For purposes of examination, the claim will be interpreted as “the brushes.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 8-11, 22, 23, 27 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2011/0094537 to Ko et al. in view of U.S. Patent App. Pub. No. 2005/0204196 to Nishimura et al., U.S. Patent No. 5,911,785 to Czaja et al. and/or U.S. Patent No. 5,551,165 to Turner et al. and further in view of U.S. Patent App. Pub. No. 2005/0164606 to Benner et al., U.S. Patent App. Pub. No. 2002/0119733 to Yasui et al. and U.S. Patent App. Pub. No. 2001/0006870 to Moore.
As to claim 1, Ko discloses a system comprising: a conditioning surface (see Ko Fig. 2A, ref.#200 or Fig. 3C, ref.#300, 328); a brush holding device configured to hold the brush (see Ko Fig. 2A, 2B, ref.#150; Fig. 3B, ref,#115; paragraph [0032]); and a conduit configured to receive a chemical from a source for delivery of the chemical to one or both the brush and the conditioning surface (see Ko Fig. 3b, ref.#319; paragraph [0041]); wherein the conditioning surface and the brush are configured to contact each other for conditioning of the brush (see Ko paragraphs [0036] and [0039]).  The system is configured to condition the brush (see Ko paragraph [0036]).  Furthermore, Ko discloses that the material within the tank as well as any fluids may be removed from the interior of the tank and routed to a waste or abatement system (read as having an effluent conduit) (see Ko paragraph [0046]).
While Ko discloses a controller (see, e.g., Ko Fig. 1 paragraph [0026]), Ko does not explicitly disclose a first outflow conduit configured to expel effluent associated with a first section of the brush during a conditioning process, a second outflow conduit configured to expel effluent associated with a second section of the brush during the conditioning process, a sensor configured to generate feedback data reflecting a characteristic of effluent in the chemical from each of the first outflow conduit and the second outflow conduit, the controller being coupled to the sensor wherein the controller is configured 
While Ko discloses that the system further comprises a motor configured to rotate the brush relative to the conditioning surface (see Ko paragraphs [0026], [0036]-[0037]), the combination of Ko/Nishimura/Czaja/Turner/Benner/Yasui does not explicitly disclose that the system further comprises 
As to claim 2, the combination of Ko, Nishimura, Czaja and/or Turner and further in view of Benner, Yasui and Moore discloses that the chemical can comprise deionized water (see Ko paragraph [0041]) and deionized water has a pH of around 7, which falls well within the range of pH 1-13.
As to claim 4, the combination of Ko, Nishimura, Czaja and/or Turner and further in view of Benner, Yasui and Moore discloses that the chemical can comprise at least one of deionized water (see Ko paragraph [0041]).
As to claim 8, the combination of Ko, Nishimura, Czaja and/or Turner and further in view of Benner, Yasui and Moore discloses that the chemical can be directly delivered to the brush (see Ko Fig. 3B, ref.#319 and paragraph [0041]).
As to claims 9 and 10, the combination of Ko, Nishimura, Czaja and/or Turner and further in view of Benner, Yasui and Moore discloses that the chemical can be delivered to an interior of the brush wherein the chemical is directly delivered to an interior of the brush via a central opening formed axially along a center of the brush (see Ko Fig. 3B, ref.#317 and 319; paragraph [0041]).
As to claim 11, Ko appears to disclose that the system comprises multiple brush holding devices for conditioning a plurality of the brushes and the conduit delivers the chemical to the plurality of brushes (see Ko Fig. 2A disclosing a first brush 115 and a second brush 120 and multiple conditioning devices 200; Fig. 3A and 3B disclosing that the brush can have the chemical conduit 319).  To the extent that it could be argued that Ko/Nishimura/Czaja/Turner/Benner/Yasui/Moore does not disclose that the chemical conduit delivers the chemical to the plurality of brushes, duplication of parts is prima facie obvious (see MPEP 2144.04(VI)(B)) and it would have been obvious to one of ordinary skill in the art at the time of filing to duplicate the chemical conduit 319 for both brushes in order to facilitate removal of material from the processing surface of both brushes since both brushes are used to clean semiconductor wafers (see Ko paragraph [0041]).
As to claims 22 and 23, the combination of Ko, Nishimura, Czaja and/or Turner and further in view of Benner, Yasui and Moore discloses that the controller can be configured to verify a quality of the conditioned surface using a measurement from the one or more sensors reflecting the torque output and wherein the quality of the conditioned surface (such as the brush) is uniformity (see Moore paragraphs [0034]-[0037]).
As to claim 27, the combination of Ko, Nishimura, Czaja and/or Turner and further in view of Benner, Yasui and Moore discloses that the feedback data can reflect a contact area, a pressure or a 
With respect to the intended use recitations of claim 30 (“the brush is not coupled to a machine that makes use of the brush to clean the surface of an object”) and recitations drawn to processing materials or articles worked upon, which do not provide structural relevancy to the claimed apparatus invention, the courts have ruled the following:  claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); and the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  The system disclosed in the cited prior art is fully capable of not being used to clean the surface of an object and thus is considered as meeting the structural limitations of the claim.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2011/0094537 to Ko et al. in view of U.S. Patent App. Pub. No. 2005/0204196 to Nishimura et al., U.S. Patent No. 5,911,785 to Czaja et al. and/or U.S. Patent No. 5,551,165 to Turner et al. and further in view of U.S. Patent App. Pub. No. 2005/0164606 to Benner et al., U.S. Patent App. Pub. No. 2002/0119733 to Yasui et al. and U.S. Patent App. Pub. No. 2001/0006870 to Moore as applied to claim 1 above, and further in view of U.S. Patent No. 6,579,797 to Crevasse et al.
Ko, Nishimura, Czaja and/or Turner and further in view of Benner, Yasui and Moore are relied upon as discussed above with respect to the rejection of claim 1.
As to claim 2, to the extent that it could be argued that Ko/Nishimura/Czaja/Turner/Benner/Yasui/Moore does not explicitly disclose a pH substantially in a range of 1 to 13) and claim 3, Ko/Nishimura/Czaja/Turner/Benner/Yasui does not explicitly disclose that the chemical comprises one of hydrogen fluoride or diluted hydrogen fluoride.  Use of hydrogen fluoride to clean brushes is well-known in the art and does not provide patentable significance (see, e.g., Crevasse col. 3, lines 41-46), and it would have been obvious to one of ordinary skill in the art at the time of filing to use diluted HF in order to remove residues and contaminants from brushes used in the cleaning of semiconductor wafers.  The combination of Ko/Nishimura/Czaja/Turner/Benner/Yasui/Moore and Crevasse discloses that the pH of the chemical is substantially in a range of 1 to 13 (since HF has a pH of around 3, diluted HF would be around 3-7 depending on the dilution levels).

Claims 5, 6, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2011/0094537 to Ko et al. in view of U.S. Patent App. Pub. No. 2005/0204196 to Nishimura et al., U.S. Patent No. 5,911,785 to Czaja et al. and/or U.S. Patent No. 5,551,165 to Turner et al. and further in view of U.S. Patent App. Pub. No. 2005/0164606 to Benner et al., U.S. Patent App. Pub. No. 2002/0119733 to Yasui et al. and U.S. Patent App. Pub. No. 2001/0006870 to Moore as applied to claim 1 above, and further in view of U.S. Patent No. 6,170,110 to Svirchevski et al.
Ko, Nishimura, Czaja and/or Turner and further in view of Benner, Yasui and Moore are relied upon as discussed above with respect to the rejection of claim 1.
As to claims 5 and 6, Ko/Nishimura/Czaja/Turner/Benner/Yasui/Moore does not explicitly disclose that the system further comprises a manifold configured to receive the chemical from the 
As to claims 12 and 13, Ko/Nishimura/Czaja/Turner/Benner/Yasui/Moore does not explicitly disclose a valve configured to control the delivery of the chemical by the conduit at a first flow rate wherein the valve is controlled manually or via automated control for delivery of the chemical at a second flow rate different from the first flow rate.  Use of valves to control flow rates is well-known in the art and does not provide patentable significance (see, e.g., Svirchevski Fig. 5, ref.#512 and 522; col. 10, lines 24-57).  It would have been obvious to one of ordinary skill in the art at the time of filing to include a valve to control the chemical flow rate as disclosed by Svirchevski in order to have greater control of the concentration of the chemical solution delivered.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2011/0094537 to Ko et al. in view of U.S. Patent App. Pub. No. 2005/0204196 to Nishimura et al., U.S. Patent No. 5,911,785 to Czaja et al. and/or U.S. Patent No. 5,551,165 to Turner et al. and further in view of U.S. Patent App. Pub. No. 2005/0164606 to Benner et al., U.S. Patent App. Pub. No. 2002/0119733 to Yasui et al., U.S. Patent App. Pub. No. 2001/0006870 to Moore and U.S. Patent No. 6,170,110 to Svirchevski et al. as applied to claim 5 above, and further in view of U.S. Patent No. 6,579,797 to Crevasse et al.
Ko/Nishimura/Czaja/Turner/Benner/Yasui/Moore and Svirchevski are relied upon as discussed above with respect to the rejection of claim 5.
As to claim 7, while the combination of Ko/Nishimura/Czaja/Turner/Benner/Yasui/Moore and Svirchevski discloses that the chemical is directly delivered via the manifold to an interior of the brush, the combination of Ko/Nishimura/Czaja/Turner/Benner/Yasui/Moore and Svirchevski does not explicitly disclose that the chemical is directly delivered from the manifold via one of dripping or spraying.  Crevasse discloses a similar brush conditioning system wherein the cleaning chemical may be sprayed onto the surface of the brush (see Crevasse col. 3, lines 50-54).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ko/Nishimura/Czaja/Turner/Benner/Yasui/Moore and Svirchevski to spray the cleaning solution directly onto the brushes as disclosed by Crevasse and the results would have been predictable (applying cleaning solution to brush to remove unwanted residues from the brush).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2011/0094537 to Ko et al. in view of U.S. Patent App. Pub. No. 2005/0204196 to Nishimura et al., U.S. Patent No. 5,911,785 to Czaja et al. and/or U.S. Patent No. 5,551,165 to Turner et al. and further in view of U.S. Patent App. Pub. No. 2005/0164606 to Benner et al., U.S. Patent App. Pub. No. 2002/0119733 to Yasui et al. and U.S. Patent App. Pub. No. 2001/0006870 to Moore as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2015/0162299 to Keller.
Ko, Nishimura, Czaja and/or Turner and further in view of Benner, Yasui and Moore are relied upon as discussed above with respect to the rejection of claim 1.
As to claim 24, Ko/Nishimura/Czaja/Turner/Benner/Yasui/Moore does not explicitly disclose that the controller is configured to provide the alert wirelessly via a remote device.   Use of wireless .

Claims 28, 29 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2011/0094537 to Ko et al. in view of U.S. Patent No. 6,170,110 to Svirchevski et al., U.S. Patent App. Pub. No. 2005/0204196 to Nishimura et al., U.S. Patent No. 5,911,785 to Czaja et al. and/or U.S. Patent No. 5,551,165 to Turner et al. and further in view of U.S. Patent App. Pub. No. 2005/0164606 to Benner et al., U.S. Patent App. Pub. No. 2002/0119733 to Yasui et al. and U.S. Patent App. Pub. No. 2001/0006870 to Moore.
As to claim 28, Ko discloses a system comprising: a conditioning surface (see Ko Fig. 2A, ref.#200 or Fig. 3C, ref.#300, 328); a first brush holding device configured to hold the first brush in contact with a first conditioning surface and a second brush holding device configured to hold a second brush in contact with a second conditioning surface (see Ko Fig. 2A, 2B, ref.#150; Fig. 3B, ref,#115; paragraph [0032] disclosing two different brushes and conditioning surfaces); and a conduit configured to receive a chemical from a source for delivery of the chemical to one or both the brush and the conditioning surface (see Ko Fig. 3b, ref.#319; paragraph [0041]); wherein the conditioning surface and the brush are configured to contact each other for conditioning of the brush (see Ko paragraphs [0036] and [0039]).  The system is configured to condition the brush (see Ko paragraph [0036]).  Furthermore, Ko discloses that the material within the tank as well as any fluids may be removed from the interior of the tank and routed to a waste or abatement system (read as having an effluent conduit) (see Ko paragraph [0046]).  Regarding the recitation “wherein the first brush is isolated from the second brush to mitigated cross-contamination during a conditioning process,” Ko discloses that the brushes are located on opposite sides (which can be read as isolated) and is capable of having a substrate located between the brushes (which can also be read as capable of being isolated) (see, e.g., Ko Fig. 2A).  Furthermore, it is noted that 
Ko does not explicitly disclose that the system further comprises a manifold configured to receive the chemical from the conduit to control the delivery of the chemical to one or both of the brush and the conditioning surface.  Svirchevski discloses a similar system wherein a manifold is used and configured to receive the chemical from the conduit to control the delivery of the chemical to one or both of the brush and the conditioning surface wherein the chemical is delivered from the manifold under pressure (see Svirchevski Fig. 5, ref.#530, 511, 521; col. 10, lines 24-57).  It would have been obvious to one of ordinary skill in the art at the time of filing to include the manifold delivery system to control the chemical delivery as disclosed by Svirchevski in order to have greater control of the concentration of the chemical solution delivered (see Svirchevski col. 10, lines 20-23).
While Ko discloses a controller (see, e.g., Ko Fig. 1 paragraph [0026]), Ko does not explicitly disclose that the controller is operable coupled to a plurality of sensors and configured to adjust the conditioning process based on feedback data relating to the first and second brushes from a first sensor wherein the controller is configured to determine when the conditioning process is finished for each of the first brush and the second brush using the feedback data.  Use of processors to control a substrate processing apparatus as well as to determine when a process status and alerting the operator of the process status are well known in the art (see, e.g., Nishimura paragraphs [0066]-[0069] disclosing the processors to control and transmit information via a display ; Czaja col. 6, lines 21-56 disclosing alerting the operator a message indicative of the completion of a processing cycle; and Turner col. 12, lines 40-64 disclosing alerting the operator a message indicative of completion of a processing cycle).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ko to include having the controller be configured to determining the end of the brush conditioning process and alert the 
While Ko discloses that the system further comprises a motor configured to rotate the brush relative to the conditioning surface (see Ko paragraphs [0026], [0036]-[0037]), the combination of Ko/Svirchevski/Nishimura/Czaja/Turner/Benner/Yasui does not explicitly disclose that the system further comprises another sensor that is configured to monitor a torque output of the motor during the conditioning process.  Moore discloses a similar conditioning process wherein a conditioning system is configured to condition the conditioning body to adjust the conditioning process based on feedback data received from one or more sensors during the conditioning process and that the one or more sensors can be configured to monitor a torque output of the motor during the conditioning process (see Moore paragraph [0030]) and it would have been obvious to one of ordinary skill in the art at the time of filing to include a torque sensor and having the controller coupled to the torque sensor as disclosed by Moore in order to prevent the conditioning body from applying an excessive force (see Moore paragraphs [0030]-[0031] and [0037]; see also Yasui paragraph [0068]).  Regarding the recitation “the controller is configured to determine when the conditioning process is finished using … the torque 
As to claim 29, the combination of Ko, Svirchevski, Nishimura, Czaja and/or Turner and further in view of Benner, Yasui and Moore discloses that the feedback data can reflect a characteristic of effluent in an outflow conduit from the offline brush conditioning system (see Benner Abstract, paragraphs [0023]-[0025]; Yasui paragraph [0068]).
With respect to the intended use recitations of claim 31 (“the first and second brushes are not coupled to a machine that makes use of the brush to clean the surface of an object”) and recitations drawn to processing materials or articles worked upon, which do not provide structural relevancy to the claimed apparatus invention, the courts have ruled the following:  claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); and the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 .

Response to Arguments
Applicant's arguments filed December 20, 2021 have been fully considered but they are not persuasive.
Applicant’s arguments regarding the Drawing Objections are addressed in the Drawings section above.
Regarding Applicant’s arguments to Moore, Moore discloses the benefits of using a torque sensor in a conditioning process, including but not limited to, preventing the conditioning body from applying an excessive force (paragraph [0031]), automatically adjust the performance of the conditioning body to uniformly condition the object (paragraph [0037]), determine when the object has been accurately conditioned (paragraph [0039]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS LEE/Primary Examiner, Art Unit 1714